UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7913



ERNEST L. REARDON,

                                            Petitioner - Appellant,

          versus


STANLEY BURTT, Warden; HENRY MCMASTER,
Attorney General of the State of South
Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. R. Bryan Harwell, District Judge.
(CA-04-1566)


Submitted:   April 28, 2005                    Decided:   May 4, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ernest L. Reardon, Appellant Pro Se. Jeffrey Alan Jacobs, OFFICE
OF THE ATTORNEY GENERAL, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ernest L. Reardon, a state prisoner, seeks to appeal the

district      court’s   order   accepting   a   magistrate    judge’s

recommendation and denying relief on his petition filed under 28

U.S.C. § 2254 (2000).    The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.      28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.         See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Reardon

has not made the requisite showing.         Accordingly, we deny a

certificate of appealability and dismiss the appeal.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                             DISMISSED




                                 - 2 -